 234DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorgetown StainlessMfg. Corp.andSheetMetalWorkers' International Association,Local UnionNo. 399,AFL-CIO. Case 11-CA-4649July 17, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn March 22, 1972, Trial Examiner Phil Saundersissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in the light of the exceptionsand brief 1 and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.iIn adopting the Trial Exanuner's conclusion that the Respondent is nota successor-employer of the employees of Rokco, Inc, we rely, in additionto the cases cited by the Trial Examiner in his Decision, on the facts ofrecord and our decisions inGladding Corporation,192 NLRB No 40, andGalesEquipmentCompany, Inc,194NLRB No 124, cfSouthlandManufacturing Corp,186 NLRB No I I ITRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner: On August 9, 1971,1SheetMetalWorkers' International Association, LocalUnion No. 399, AFL-CIO, herein the Union, filed acharge alleging that Georgetown Stainless ManufacturingCorporation, herein the Respondent or Company, hadviolated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended. Briefly, the complaint allegesthat the Union is the certified collective-bargainingrepresentative of the employees in an appropriate unit ofRokco, Inc., that the Union had entered into a collective-bargaining contract with Rokco, and that thereafter theRespondent became a successor to Rokco but refused tohonor the contract and to bargain collectively with theUnion on all matters pertaining thereto. The Respondentdenied that it was a successor employer bound to honor aiAll dates are 1971 unless stated otherwisecontract to which it had not agreed, and denied it hadviolated the Act in any respect.Pursuant to notice,a hearing was held before me and allparties were represented at the hearing and were affordedfullopportunity to be heard, to introduce relevantevidence,and to present oral argument.Both the Respon-dent and the Union filed briefs.Upon the entire record in the case, including myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is a South Carolina corporation with aplant at Georgetown,South Carolina,where it is engagedin the manufacture of stainless steel sinks and relatedproducts, and this is the only plant involved in theseproceedings.During the past 12 months Respondent manufactured,sold and shipped from its South Carolina plant hereingoods valued in excess of $50,000 to points directly outsidethe State of South Carolina, and during this same periodRespondent also purchased from points directly outsidethe State of South Carolina goods valued in excess of$50,000.I find the Respondent is engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFor several years Rokco was a manufacturer of steel andplastic products in Georgetown, South Carolina, and in1963a unit of all its production and maintenanceemployees selected the Union as their bargaining repre-sentative.The most recent contract between Rokco and theUnion was executed on or about February 15, 1970, andruns for a duration of 3 years. This record shows that thelast day Rokco operated their plant in Georgetown was onApril 8, and that thereafter, and until May 1, three creditorbanks of Rokco were in charge and had possession of thepremises. It appears that the banks were the major andprimary creditors of Rokco and held mortgages andencumberances on virtually all the assets of Rokco.Through legal proceedings these creditors foreclosed andobtained title to the assets of Rokco,and on May I thebanks sold and conveyed title of the personal and realproperty to the Respondent.On April 29, the president of Rokco informed the Unionby letter of the likelihood that the Respondent wouldacquire the assests of Rokco and would conduct amanufacturing operation,but that the Respondent wouldnot accept the collective-bargaining contract.RichardSwiers was hiredby the Companyon or aboutApril 26,was made the Respondent's vice president of manufactur-ing, and appears to have specific and general supervisionover the entire Georgetown operation.The Respondent198 NLRB No. 41 GEORGETOWN STAINLESS MFG.opened its doors for business on May 3, but it was 2 or 3weeks later before any production resulted. By letter datedJune 11, the Union notified the Respondent that they hada contract with Rokco and "its successors or assigns"which contract did not expire until February 1973, and theUnion was prepared to meet with the Company anddiscuss the current contract. By letter dated June 29, Swiersinformed the Union that the Respondent could not acceptthe contract with Rokco nor did he have any indicationthat Respondent's employees desired to be represented bythe Union, and therefore Swiers declined to enter into anydiscussions.Rokco manufactured a line of stainless steel sinks andalso "fabricated," i.e., built by hand, a number of custommade items for commercial use. Swiers testified that theRespondent primarily manufactures "deep drawn sinks"and the bulk of the business would be a "cheap sink."Swiers then stated, "Well, the vast majority of our businesswill be in sinks where there was much more business donebyRokco in fabrication." According to Swiers theemphasis was placed on "custom fabrication," while theRespondent was placing its principal emphasis on "massproduction" of sinks, and Swiers concluded that Rokconever did get volume production on an inexpensive sinkalthough admitting that Rokco did produce large quanti-tiesof a more expensive sink. According to Swiers heexpects to meet a goal of 12,000, cheap sink units eachmonth, and stated that the Company already has backorders for 10,000 of these sinks.In its purchase from the creditors the Respondentacquired the manufacturing machinery and equipmentformerly belonging to Rokco, as forestated, and since thestart of their operations the Company has used, at one timeor another, about 90 percent of this equipment. However,Swiers stated that new machines and equipment have alsobeen brought into the plant and he has "more than double"the machinery that was in the plant when the Respondenttook over. Swiers testified that he first started receivingnew equipment the early part of June, and during the first3months of their operations they were getting about onetruckload a week of new machinery.2 Swiers stated thatemployees had to be trained before the new hydraulic pressfinally delivered in December from Denmark could beoperated,but that several other pieces of the newequipment were similar to those already in the Plant, andtherefore very little training was necessary.While the Respondent did not "formally adopt" all thedifferent job classifications setup by Rokco-these classifi-cations have not changed to any appreciable extent. Aspointed out, Rokco had a machinist-diemaker classifica-tion and the Respondent has machinists and diemakersand toolmakers; Rokco had a layout job in the fabricationdepartment and Respondent has such work also; Rokcohad a maintenance mechanic classification and so does theRespondent; Rokco had a fabrication welder classificationand so does the Respondent. All in all this record revealsthat the Respondent has its employees performing work inat least 19 job classifications used by Rokco, and when2The Company first acquired a lift truck, then got lathes, a shaper,shears, an overhead polisher, stroke sanders, presses, dies, and a good dealof tooling.235asked to identify operations now performed by Respon-dent that were not performed by the employees for Rokco,Swiers mentioned that they now have a diemaker who cando die spotting-a highly skilled toolmaking operation.The Company admits that duringthe initialphase oftheir hirings, in May and early June, most of the people puton their payroll had been employees of Rokco. In May theCompany hired a total of 28 employees-4 or 5 of these 28employees had been employees of a creditor bank at thetime the Respondent took over, but with prior experienceatRokco; another 6 or 7 of those hired in May wereimmediately made supervisors by the Company and hadbeen with Rokco previously; about 16 of the 28 were unitemployees and had also previously been with Rokco; andonly 3 people hired in May had not been with Rokcopreviously, and they all occupied supervisory positions.In June the Respondent hired 21 unit employees, 12ofwhom had prior experience with Rokco; and in theperiod from June I to June 15, only 2 people were hiredwho did not have former Rokco affiliations and experi-ence. In July the Company hired four unit people, and twoof the four had prior experience with Rokco. In Augustthere were seven unit employees hired and four had beenwith Rokco. In September six unit people were hired, butonly one had been with Rokco; and during the next 4months only three employees were hired and none of themhad been with Rokco previously. From May I untilJanuary 1, 1972, the Company hired a total of 69people-including supervisors-and of this number 44 ofthem had been with Rokco previously .3Swiers testified that he had encounteredcontinualdifficulties with his production line manufacturing low costsinks, and as a result only about 1,000 units of low costsinks were produced from May I to January 18, 1972 (dateof hearing). However, the 1972 overall production poten-tial for the Respondent is reflected in their official salesforecast.In his testimony Swiers agreed that their 1972 productionforecast shows the following:On page 1-35,000 high cost sinks.On page 2-135 high cost sinks, 4,500 low cost sinks.On page 3-550 high cost sinks, 500 custom fabricatedcounter tops, 125 custom fabricated drain boards.On page 4-115 custom fabricated counter tops, 630custom fabricated sculleries.On page 5-73 custom fabricated drain boards, 93other custom fabricateditemsor parts (drain boards orcounter tops).On page 6-93 custom fabricateditems(drain boardsor counter tops).On page 7-55 custom fabricated items (drain boardsor counter tops).On page 8-3,800 J Bowls, a production item which ismanufactured for commercial use, and inessence asink which fits into other equipment.Swiers then stated that the above sales forecast for 1972,but which was prepared in October, had been revised3Twelve of the forty-four hired by the Companywere on a layoff statusfrom Rokco and had been laidoff sometimeprior to April 8,when Rokcolast operated its Georgetownplant,as aforestated 236DECISIONSOF NATIONALLABOR RELATIONS BOARDupwards, and this revision calls for 147,000 cheap sinkunits for 1972.At the outset of their operation in May, the Respondentmay have picked up at least some of the customersformerly served by Rokco.4 Swiers testified that Rokco wasstrong in the hotel and restaurant business and sold theirproducts to these establishments, whereas the Respon-dent's cheap sink would be sold to plumbing wholesalersfor ultimate residential use.Concluding FindingsThe critical issue is whether the Respondent is thesuccessor to Rokco, and if it is, of course, the Respondentisobligated to honor and adhere to the collective-bargain-ing agreement between Rokco and the Union.The WilliamJ.Burns International Detective Agency, Inc.,182 NLRBNo. 50. If successorship is not found-then Respondent isunder no current obligation to the Union.TravelodgeCorporation,182 NLRB No. 52.The Union argues that there is a "striking similarity"between the operations of Rokco and Respondent, andcompares the similarity between the two by makingspecific references to the same machinery and equipment,the same supervision, access by the latter to the names ofcustomers of the former through purchase of the accountsreceivable, the hiring by the latter of the former'sproduction and maintenance employees, the similarity ofthe jobs performed by the bargaining unit employees, andfurther points out that both the Respondent produced "afull line" of sinks and related fabricated specialty products.The Union concludes its argument by maintaining thatthere was a continuance of essentially the same businessbetween Rokco and the Company and without a signifi-cant interval.The Board has consistently held that "[w]here theenterprise remains essentially the same, the obligation tobargain of a prior employer devolves upon his successor intitle . . . . Where, however, the nature or extent of theemploying enterprise, or the work of the employees, issubstantially changed, the transferof apart,or even all, ofthe physical assets does not carry with it the duty of theformer owner to continue bargaining with the formerexclusive representative"(CruseMotors, Inc.,105 NLRB242,247).Recognizing the vast number of varyingsituations which can anse, and which have arisen wherethere had been a change in the employing industry, theBoard has informally evolved a set of criteria to determinewhether the employing industry remains substantially thesame.The questions asked by the Board have beengrouped as follows: (1) whether there has been a substan-tial continuity the same business operations; (2) whetherthe new employer uses the same plant; (3) whether he hasthe same or substantially the same work force; (4) whetherthe same jobs exists under the same working conditions;(5) whether he employs the same supervisors; (6) whetherhe uses the same machinery, equipment, and methods ofproduction; and (7) whether he manufactures the sameproduce or offer the same services.5It is therefore appropriate to analyze the facts of theinstant case to ascertain whether, and to what extent, theymeet the foregoing criteria. However, before doing so itshould be noted at the very outset that Rokco had beenfailing financially at its Georgetown location for some timeand on April 8 had to close its doors, and thereby ceased toexist as a going concern inasmuch as it quit all manufactur-ing operations. Between April 8, and May 1, control of thepremises rested in three bank creditors, and by legalproceedings the banks then obtained the assets of Rokco,and as a result the Respondent dealt with the creditors inobtaining the plant and its equipment, and not with Rokco.Moreover, during the approximate 3-week hiatus betweenApril 8 and May 1-five former employees of Rokcoremained on the premises, but only for bookkeeping andcaretaking purposes and were paid by, and were employeesof, the bank creditors and not Rokco. The Respondent'sargument in this phase of the case is as follows:Rokco's operations were a failure. After the financialfailure of its operations, the Respondent purchased thephysical assets from creditors. Drastic changes had tobe made in the utilization of these assets in order for aprofitableoperation to be established. Respondentdeveloped a new product, and entirely new anddifferent sales market and a new sales organization. Itbrought in new and different machinery and equipmentat a cost exceeding the total value of equipment onhand at the Plant at the time of purchase. A newproduction line was established with the new equip-ment.Themanufacture of plastic products wasdiscontinued completely and the machinery sold.Departmentswere rearranged. Job functions werechanged. Former Rokco employees were retrained.Turning now to the first criterion of whether there was acontinuity of the same business operations, this recordestablishes that the Respondent does not carry on all of theoperations which were conducted by Rokco. The manufac-tureof plastic products was never undertaken by theRespondent, and all machinery and assets relating to suchmanufacturing were sold and liquidated by the Respon-dent and the space converted for warehouse purposes. Itwas also established that before the Respondent engaged inany production the entire machine shop was moved to anew location in the plant, and a new press was installedadjacent to the old machine shop area. As indicated earlierRespondent used its parent organization as its outside salesoutlet and representative for the selling of its products.Rokco apparently had its sales organization within its ownhome corporate structure and also circulated its own tradecatalog. It was further established by the Respondent thatits inexpensive sink products are and will be sold primarilyto plumbing wholesalers for residential installation, andwill not be sold to hotel and restaurant business places aswas the practice of Rokco in marketing its more expensivesinks.4Brass Craft is the parent organization of Respondent, and it actsas theitemsin the catalog put out by RokcoRespondent's sales staff or representative and also circulates the trade5Fanning,LaborRelationsObligations of a Purchaser, LaborRelationscatalog listing the items which customers can order. Swiers stated thatYearbook-1967, pp 284, 286,Morris,the Developing Labor Law (B.N A"undoubtedly" some customers contacted their sales organization about1971), p 368.See alsoJ-P Mfg, Inc,194 NLRB No 161 GEORGETOWN STAINLESS MFG.Respondent initiated and continues its manufacturingoperations at the Georgetown plant, which is the sameplant in which Rokco had conducted its manufacturingoperations. It appears that these facts satisfy the secondcriterion.Turning to the third criterion of whether the Respondenthad substantially the same work force as Rokco, up to themiddle of June, there were only two unit employees hiredby the Respondent who were not former employees ofRokco, as detailed earlier herein. However, as the monthswent by the Respondent started hiring more and moreemployees who had never worked for Rokco. Up to thetimeof the trial before me in January 1972, the Companyhad hired approximately 61 unit employees, and about 39of them had been with Rokco previously; however, 12 ofthese 39 had been laid off prior to the closing of Rokco onApril 8. This record does not indicate or reflect the totalnumber of employees formerly employed by Rokco to dounit work, and, therefore, I cannot determine whether theRespondent acquired a majority or has less than a majorityof Rokco's former work force. In determining the questionof successorship, the Board has frequently considered theproportion of the predecessor's employees which constitutethe unit as the new employer.Pargament Fidler, Inc.,173NLRB 696;Alabama Precast Products, Inc.,163NLRB993; andLloyd A. Fry Roofing Co., Inc.,176 NLRB No.136. InLincoln Private Police, Inc.,189 NLRB No. 103, theBoard said:While we do not mean to imply by our decision hereinthat successorship can never be found where the newemployer acquires less than the predecessor'sentirebusiness,or hires less than a majority of the predeces-sor employer's work force-indeed the Board has heldotherwise in priorcases-[citingFryand other cases ina footnote] we do require in such circumstances thatother sufficient criteria exist which, in balance, warranta finding that there has been no basic change in theemploying industry.The next question for my consideration is whether thesame jobs exist and under the same working conditions.The Respondent has virtually all the job classifications asdid Rokco, and it is apparent that for the most part thepresent employees do basically the same jobs that werepreviously performed by employees of Rokco-possiblyunder somewhat different conditions, but, nevertheless, itseemsthat these overall facts essentially satisfy thiscriterion.6Admittedly, six of the Respondent's eight or ninesupervisors formerly worked for Rokco, and, therefore, itmustbe recognized that the Respondent's supervisoryhierarchybears a great deal of resemblance to thatformerly existing at Rokco.As set forth above, the Respondent acquired theequipment and machinery of Rokco and, admittedly, it hasbeen able to use most of this equipment. However, by Junenew equipment started arriving at the plant, and this influx6Persons who formerly worked for Rokco do not have seniority orbenefitsin excess of those provided to other employees, and former Rokcoemployeeswere required to complete employment process, includingpreemployment physical examination,the same asall other applicants Itappears also that hospitalization insurance was purchased for the employ-ees,whereas Rokco had not maintained such insurance for its employees,237of new equipment continued to the extent that the plantnow has more new machinery than old, and at a cost to theRespondent in excess of $300,000. Since the ultimate issueiswhether the employing industry hasremained"substan-tially the same," the amount or proportion of the formeremployer'smachinery acquired and used by the newemployer would appear to have as much significance as therelative size of the units of the two employers.J-P Mfg.,supra.However, there is no question but that theRespondent has continually endeavored to establish aproduction line in order to mass produce thousands ofinexpensive sinks, and in these respects Swiers stated asfollows: "Rokco ran their equipment at an extremely slowpace.We are gearing up the running to an extremely fastpace with the same equipment in one case only; they didn'tmake it run fast, we will make it run fast." Swiers alsoexplained the difference in pressing operations-he testi-fied, "The processing Rokco used to manufacture on thepress-number one, it was on a mechanical press. We aregoing to manufacture on a hydraulic press that's being setup right now." Swiers further stated that the weldingequipment used in the making of their cheap sinks had tobe brought in. It would seem to me that insofar as methodsof production are concerned, in relation to the manufactur-ing of sinks, Respondent is engaged in a distinctly differentoperation.The last criterion is whether the Respondent manufac-tures the same product or offers the same services. Swiersestablished that Rokco was never able to mass produce aninexpensive sink, and stated that 60 percent of Respon-dent's business will be in cheap sinks. The Union arguesthat such statements, couched as they are in the futuretense, are meaningless expressions of future expectations.While admitting that only 1,000 units of inexpensivesinks have been manufactured up to the present because ofnumerous troubles on the production line, and thereforevarious references in the testimony relating to futureproduction, nevertheless, there is reliable and creditedtestimony by Swiers that ever since the Company openeditsdoors he has been endeavoring to put into productionhigh-volume, low-priced sinks, and in order to accomplishthis objective he had to bring in, from outside sources, anew hydraulic press, two additional single action presses,welding equipment, deck polishing and trimming equip-ment, and miscellaneous items such as sanders, a punchpress, and spray equipment. In this transition period, it isreadily recognized why immediate production of a low costsink was impossible and why different production methodshad to be delayed. However, on the basis of the facts inthisrecord, I am satisfied that Respondent'sinitialcontinuation in the same general type of manufacturingwas merely a temporary expedient, and that a change inthe nature of the operation to be performed was not onlyimminent and certain at the time of the transfer from thecreditors to Respondent, but was in fact soon implementedby the arrival of new machinery, which had beenand the pay rates for Respondent's employees are equal to and in somecases even higherthanthose formerly paid by RokcoIt is further noted thatRespondent received no credit for Rokco's workman's compensation orliability insuranceexperienceand is apparently treated bythe State as a newcorporation 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased earlier in efforts to effectuate the change as soonas possible.It should be further noted that Rokco's production ofsinks in itsGeorgetown plant was also integrated with aplant in Carrollton, Ohio, and it appears that itemsproduced for Rokco's high-priced sink were made at boththeCarrollton and Georgetown plants, and most ofRokco's fabrication work was done at Georgetown-whileRespondent's entire operation is done at its Georgetownplant.It isapparent from the foregoing discussion that thecircumstances and situations in the instant case do notsatisfy all of the various criteria prescribed for determiningwhether the Respondent is substantially the same asRokco. The determination must therefore be on "onbalance" consideration of the various factors. See, e.g.,Lincoln Private Police, supra.In this regard is the fact thatthe Respondent was not a continuity of the same businessoperations-also indicative of the above is the fact thatRokco ceased to do business as a going concern and after adistincthiatus of 3 weeks Respondent dealt with thecreditors; the fact that the Respondent purchased newmachinery in excess of $300,000 and operates most of theequipment different than Rokco is also a significant factor.So, too, is the marked difference in the main productmanufactured-the mass production of inexpensive sinksby the Respondent, all manufactured within its George-town plant. It appears to me these factors outweigh the factthat the Respondent used the same plant building, that itretained the same job classifications, and that it employedsupervisors and unit employees who had worked forRokco. On balance, therefore, I find and conclude that thenature and character of the employing industry at theGeorgetown, South Carolina, facility has been sufficientlyaltered so that the Respondent is not a successor to Rokco.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.SheetMetalWorkers'InternationalAssociation,Local UnionNo. 399, AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.Respondent is not a successor to Rokco,Inc., andhas not engaged in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,as alleged inthe complaint.Upon the foregoing findings of fact,conclusions of law,and the entire record,Ihereby issue the followingrecommended: 7ORDERThe complaint is dismissed in its entirety.7 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings,conclusions, and Order,and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Secdeemed waived for all purposes